DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a mixing control device classified in class 422, sub-classes 62, 105 and 108.
Claims 11-20, drawn to a method of mixing in small volumes of liquids in a micro-titer plate, classified in class 700, sub-class 280.andclass 436, sub-class 174 
The inventions are distinct, each from the other because of the following reasons:    
  Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the mixing control device as claimed, can be used to practice another and materially different process. for example, to control mixing in a container other than a micro-titer plate.  	
	NOTE that the claims 1-10, if elected, would be subject to further restriction because they are drawn to the following species that are patentably distinct: 
	Species 1 [claims 1-3, 5], drawn to a mixing control device having the structure set forth in claim 1, where the sensor must be an inductive sensor and the controller must be configured as recited in claims 3 and 5.  
	Species 2 [claims 1, 4], drawn to a mixing control device having the structure set forth in claim 1, where the suspension must include a plurality of springs.   
	Species 3 [claims 1, 6-9], drawn to a mixing control device having the structure set forth in claim 1, where the system must include an optical source and an optical sensor as recited. 
	Species 4 [claims 1, 10], drawn to a mixing control device having the structure set forth in claim 1, and further comprising a clamping system as recited. 
	Because all the inventions identified above, are independent or distinct and have acquired a separate status in the art due to their recognized divergent subject matter, based on the current record, and /or different classification, the restriction for examination purposes as indicated is proper. 
Additionally, there would be a serious search and examination burden if the restriction were not required, since examination of each of the inventions identified above, would require a separate non-overlapping search involving different search strategies, terms, queries and reasoning.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should Applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 
Where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798